Citation Nr: 1646507	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to December 1973.  This case comes to the Board on appeal from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the appellant's application to reopen claims of service connection for a seizure disorder and PTSD on the basis that new and material evidence had not been received.  The Board remanded the case to the RO in March 2016 in order to afford the appellant a hearing at the RO before a Veterans Law Judge.  In June 2016 a videoconference hearing was held before the undersigned; a transcript of that hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the RO denied the appellant's application to reopen his claims of service connection for seizure disorder and PTSD in an August 2008 rating decision on the basis that new and material evidence had not been received since the last final disallowance of the claims in a July 2002 rating decision.  Subsequently, in August 2015 and August 2016 supplemental statements of the case, the RO denied the appellant's claims on the basis that he was not eligible to receive VA benefits based on the character of his military discharge.  Thus, resolution of the character of discharge issue must be addressed at the outset in this case.  

Under 38 C.F.R. § 3.12(a), compensation is not payable to a former service member unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  In this case, it appears that the appellant may have served two periods of service - the first one honorable and the second one under conditions other than honorable.  He claims that his seizure disorder arose during his first period of service, and that the stressor underpinning his claimed PTSD also occurred during his first period of service.   

Of record are two DD Form 214s (Armed Forces of the United States Report of Transfer or Discharge) for the appellant: the first certificate indicates that he served from November 1969 to April 13, 1971 and that such service was honorable; the second certificate indicates that he served from April 14, 1971 to December 18, 1973 and that such service was under conditions other than honorable pursuant to AR 635-200, paragraph 10-1 [i.e., the appellant was discharged for the good of the service in lieu of trial by court-martial, because he was being charged with an unauthorized absence - AWOL - totaling 854 days, from June 9, 1971 to October 10, 1973].  Also of record is a September 1974 administrative decision wherein the RO concluded that the appellant's period of service from November 1969 to December 1973 was one period of service and that his December 1973 discharge was under dishonorable conditions.  This decision was based in part on a report from the service department to the effect that the appellant was not eligible for complete separation on April 13, 1971 (the ending date of the first period of service shown on the DD Form 214), and as such the period from November 1969 to December 1973 must be considered one period of service.  However, upon review of the evidence from the service department, it is not clear to the Board whether or not the appellant was eligible for complete separation when discharged on April 13, 1971.  The June 17, 1974 National Personnel Records Center (NPRC) response (to the RO's query) is ambiguous and does not clearly resolve this question.  Clarification from the service department is needed.  

Under 38 C.F.R. § 3.12(c)(6), benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days; however, such bar to benefits does not apply if there are "compelling circumstances" to warrant the prolonged unauthorized absence.  One of the factors considered in determining whether there were "compelling circumstances" is the reason for going AWOL.  At his hearing in June 2016, the appellant testified that he went AWOL following a traumatizing episode (military sexual trauma) while stationed in Germany.  He indicated that after the event he was sent home, and while on leave he became suicidal and was admitted to the psychiatric ward at the VA hospital in East Orange, New Jersey.  He also said he was given a diagnosis of bipolar disorder in 1971, during his first enlistment period.  At an earlier hearing before a Decision Review Officer at the RO in February 2010, the appellant testified that he had military sexual trauma-induced PTSD, and that the traumatic incident occurred November 3, 1970.  He stated that he tried to commit suicide and ended up at the East Orange VA hospital some time in 1971 (at one point he said it was at the beginning of 1971) when he was home on leave, and that he returned to Germany after that whereupon he was sent back to duty.  After that, he was granted some leave to extend his enlistment in April 1971 and went home again.  He said that when he returned, the base was on lockdown and he could not enter until the following week, upon which time his commanding officer noted he had been AWOL and sent him back home on leave again until he would be contacted and told when to report back to duty again.  He said he waited but was not contacted, until he was picked up and put in the stockade and told he was being dishonorably discharged.  The appellant stated that while home on leave he sought mental health treatment at the East Orange VA.  He also testified in 2010 that while he was on active duty in Germany, possibly in the beginning of 1970, a doctor prescribed Dilantin for him.  

A review of the record indicates that based on the appellant's testimony at the February 2010 RO hearing, the RO attempted to secure VA treatment records from East Orange dated in 1972, but did not receive a response or follow up on an additional request for records, presumably because subsequent notations by the RO referred back to the September 1974 administrative decision, wherein it was found that he had a dishonorable discharge, and evidently the RO concluded that he would not be eligible for VA benefits.  However, the issue of whether there were compelling circumstances for the appellant's prolonged AWOL has not been addressed, and all East Orange VA records of mental health treatment beginning in January 1971 would be pertinent to that issue and therefore should be obtained for the record.  
After the RO has undertaken to secure service department and VA records, it should make an administrative determination regarding the character of the appellant's military discharge, to include whether he served one or two periods of service.  As to any period of service for which there is a discharge under conditions other than honorable, the RO should consider whether the appellant's eligibility for VA compensation benefits is precluded by law, including whether there were "compelling circumstances" for his prolonged AWOL.  

If the RO determines that the appellant had an honorable period of service and/or an other than honorable period of service for which there were compelling circumstances such that the appellant's AWOL that did not bar him from VA compensation, then it should undertake further development on his applications to reopen his claims of service connection for seizure disorder and PTSD.  This includes sending the appellant a VCAA letter regarding the seizure disorder claim (because the October 2007 VCAA letter only addressed the PTSD claim), and obtaining all VA records of treatment for seizure disorder from 1971 (because the appellant testified in 2010 that he was started on medication for seizures while in service and began going to the VA for treatment, albeit for a mental health reason, beginning in 1971).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should request the appropriate service department to provide information concerning the appellant's military discharge on April 13, 1971, specifically whether he was eligible for complete separation at the time of this discharge.  The AOJ should explain that definitive evidence is necessary to determine whether or not the appellant's service consisted of one or two periods.  The AOJ should associate with the claims file all responses.  

2.  The AOJ should obtain for association with the claims file all inpatient and outpatient records (including any archived records) from the East Orange, New Jersey VA Medical Center pertaining to treatment of the appellant beginning in January 1971.  All efforts to obtain the records, including any negative responses, must be documented for the file.  

3.  Thereafter, the AOJ should review the evidence added to the file and make an administrative determination as to:  (a) the character of the appellant's military discharge, to include whether the appellant's military service consisted of one period of service or two, and (b) as to each period of service, whether the appellant's eligibility for VA compensation benefits is precluded by law, including addressing the question of whether there were "compelling circumstances" for his prolonged AWOL from June 9, 1971 to October 10, 1973 (as provided in 38 C.F.R. § 3.12(c)(6)).  

4.  If it is determined (in #3 above) that the appellant had an honorable period of service and/or a period of other than honorable service for which compelling circumstances exist for the prolonged AWOL such that compensation benefits are not precluded by law, the AOJ should undertake any further necessary development of the claims for service connection for a seizure disorder and PTSD on a new and material basis, to include sending the Veteran a VCAA letter relevant to the reopening of the seizure disorder claim.   

5.  After completion of the foregoing, the AOJ should adjudicate the claims.  If any benefits sought on appeal remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2015).

